 

Exhibit 10(3)

CHANGE IN CONTROL

TERMINATION BENEFITS AGREEMENT

THIS CHANGE IN CONTROL TERMINATION BENEFITS AGREEMENT (the "Agreement"), dated
as of the 3rd day of August, 2015, is between Hess Corporation, a Delaware
corporation (the "Company"), and Michael R. Turner (the "Executive").

WITNESSETH:

WHEREAS, the Company considers it essential to the best interests of the Company
and its stockholders that its management be encouraged to remain with the
Company and to continue to devote full attention to the Company's business in
the event of a transaction or series of transactions that could result in a
change in control of the Company through a tender offer or otherwise;

WHEREAS, the Company recognizes that the possibility of a change in control and
the uncertainty which it may raise among management may result in the departure
or distraction of management personnel to the detriment of the Company and its
stockholders;

WHEREAS, the Executive is a key executive of the Company;

WHEREAS, the Company believes the Executive has made valuable contributions to
the productivity and profitability of the Company;

WHEREAS, should the Company receive a proposal for, or otherwise consider any
such transaction, in addition to the Executive's regular duties, the Executive
may be called upon to assist in the assessment of such proposals, advise
management and the Board of Directors of the Company (the "Board") as to whether
a proposed transaction would be in the best interests of the Company and its
stockholders, and to take such other actions as the Board might determine to be
appropriate;

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
services of the Executive, notwithstanding the possibility, threat or occurrence
of a change in control of the Company and believes that it is imperative to
diminish the potential distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened change in control, to
assure the Executive's full attention and dedication to the Company in the event
of any threatened or pending change in control, and to provide the Executive
with appropriate severance arrangements following a change in control; and

 

1

--------------------------------------------------------------------------------

 

WHEREAS, the Company intends that the Agreement comply with, or not be subject
to, section 409A of the Internal Revenue Code of 1986, as amended (the "Code"),
and guidance and regulations issued thereunder, so that, notwithstanding any
other provision of the Agreement, the Agreement shall be interpreted, operated
and administered in a manner consistent with this intention.

NOW, THEREFORE, to assure the Company that it will have the continued undivided
attention and services of the Executive and the availability of the Executive's
advice and counsel notwithstanding the possibility, threat or occurrence of a
change in control of the Company, and to induce the Executive to remain in the
employ of the Company and for other good and valuable consideration, the receipt
of which is hereby acknowledged, the parties hereto, each intending to be
legally bound hereby, agree as follows:

1. Change in Control.

For purposes of the Agreement, a Change in Control shall be deemed to have taken
place if any of the following shall occur:  

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
"Exchange Act")), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the then (i)
outstanding shares of Common Stock of the Company (the "Outstanding Company
Common Stock") or (ii) combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Voting Securities") provided, however, that the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by the Company or any of its subsidiaries, (ii) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its subsidiaries, (iii) any acquisition by any company with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such company and the combined
voting power of the then outstanding voting securities of such company entitled
to vote generally in the election of directors is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Voting Securities immediately prior to such
acquisition in substantially the same proportions as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Outstanding Voting Securities, as the case may be, or (iv) any acquisition
by one or more Hess Entity (for this purpose a "Hess Entity" means (A) Mr. John
Hess or any of his children, parents or siblings, (B) any spouse of any person
described in Section (A) above, (C) any trust with respect to which any of the
persons described in (A) has substantial voting authority (D) any affiliate (as
such term is defined in Rule 12b-2 under the Exchange Act) of any person
described in (A) above, (E) the Hess Foundation Inc., or (F) any persons
comprising a group controlled (as such term is defined in such Rule 12b-2) by
one or more of the foregoing persons or entities described in this Section
1(a)(iv)); or

 

2

--------------------------------------------------------------------------------

 

(b) Within any 24 month period, individuals who, immediately prior to the
beginning of such period, constitute the Board (the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director during such period whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened solicitation to
which Rule 14a-ll of Regulation 14A promulgated under the Exchange Act applies
or other actual or threatened solicitation of proxies or consents; or

(c) Consummation of a reorganization, merger or consolidation, in each case,
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Voting Securities immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such reorganization, merger or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger or consolidation, of the Outstanding Company Common Stock and Outstanding
Voting Securities, as the case may be; or

(d) Consummation of (i) a complete liquidation or dissolution of the Company or
(ii) the sale or other disposition of all or substantially all of the assets of
the Company, other than to a company, with respect to which following such sale
or other disposition, more than 60% of, respectively, the then outstanding
shares of common stock of such company and the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Voting Securities, as the case may be. The term "the sale or other
disposition of all or substantially all of the assets of the Company" shall mean
a sale or other disposition in a transaction or series of related transactions
involving assets of the Company or of any direct or indirect subsidiary of the
Company (including the stock of any direct or indirect subsidiary of the
Company) in which the value of the assets or stock being sold or otherwise
disposed of (as measured by the purchase price being paid therefor or by such
other method as the Board determines is appropriate in a case where there is no
readily ascertainable purchase price) constitutes more than two-thirds of the
fair market value of the Company (as hereinafter defined). The "fair market
value of the Company" shall be the aggregate market value of the then
Outstanding Company Common Stock (on a fully diluted basis) plus the aggregate
market

 

3

--------------------------------------------------------------------------------

 

value of the Company's other outstanding equity securities. The aggregate market
value of the shares of Outstanding Company Common Stock shall be determined by
multiplying the number of shares of such Common Stock (on a fully diluted basis)
outstanding on the date of the execution and delivery of a definitive agreement
with respect to the transaction or series of related transactions (the
"Transaction Date") by the average closing price of the shares of Outstanding
Company Common Stock for the ten trading days immediately preceding the
Transaction Date. The aggregate market value of any other equity securities of
the Company shall be determined in a manner similar to that prescribed in the
immediately preceding sentence for determining the aggregate market value of the
shares of Outstanding Company Common Stock or by such other method as the Board
shall determine is appropriate.

2. Circumstances Triggering Receipt of Termination Benefits.

(a) Subject to Section 2(c), the Company will provide the Executive with the
benefits set forth in Section 4 upon the Executive's Separation from Service
that is initiated:

(i) by the Company at any time within the first 24 months after a Change in
Control;

(ii) by the Executive for "Good Reason" (as defined in Section 2(b) below) at
any time within the first 24 months after a Change in Control; or

(iii) by the Company or the Executive pursuant to Section 2(d).

For purposes of this Agreement, the term "Separation from Service" or
"Separate(s/d) from Service" means a "separation from service" within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code") and Treasury Regulations thereunder.

(b) In the event of a Change in Control, the Executive may Separate from Service
for "Good Reason" and receive the payments and benefits set forth in Section 4
upon the occurrence of one or more of the following events (regardless of
whether any other reason, other than Cause as provided below, for such
Separation from Service exists or has occurred):

(i) Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position, or at least a substantially equivalent office or
position, of or with the Company (or any successor thereto), which the Executive
held immediately prior to a Change in Control, or the removal of the Executive
as a director of the Company (or any successor thereto), if the Executive shall
have been a director of the Company immediately prior to the Change in Control;

(ii) (A) Any material adverse change in the nature or scope of the Executive's
authorities, powers, functions, responsibilities or duties from those in effect

 

4

--------------------------------------------------------------------------------

 

immediately prior to the Change in Control, (B) a reduction in the Executive's
annual base salary rate, (C) a reduction in the Executive's annual incentive
compensation target or any material reduction in the Executive's other bonus
opportunities, or (D) the termination or denial of the Executive's ability to
participate in Employee Benefits (as defined in Section 4(b)) or retirement
benefits (as described in Section 4(c)) or a material reduction in the scope or
value thereof, any of which is not remedied by the Company within 10 days after
receipt by the Company of written notice from the Executive of such change,
reduction or termination, as the case may be;

(iii) The liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or substantially all of its businesses and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its businesses and/or assets have been transferred
(directly or by operation of law) assumed all duties and obligations of the
Company under this Agreement pursuant to Section 9(a);

(iv) The Company requires the Executive to change the Executive's principal
location of work to a location that is in excess of 30 miles from the location
thereof immediately prior to the Change in Control, or requires the Executive to
travel in the course of discharging the Executive's responsibilities or duties
at least 20% more (in terms of aggregate days in any calendar year or in any
calendar quarter when annualized for purposes of comparison to any prior year)
than was required of the Executive in any of the three full years immediately
prior to the Change in Control without, in either case, the Executive's prior
written consent;

(v) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto, which breach
is not remedied within 10 days after written notice to the Company from the
Executive describing the nature of such breach.

(c) Notwithstanding Sections 2(a) and (b) above, no benefits shall be payable by
reason of this Agreement in the event of:

(i) The Executive's Separation from Service by reason of the Executive's death
or Disability, unless the Executive has previously given a valid "Notice of
Termination" pursuant to Section 3. For purposes hereof, "Disability" shall be
defined as the inability of the Executive due to illness, accident or other
physical or mental disability to perform the Executive's duties for any period
of six consecutive months or for any period of eight months out of any 12-month
period, as determined by an independent physician selected by the Executive (or
the Executive's legal representative) and reasonably acceptable to the Company,
provided that the Executive does not return to work on substantially a full-time
basis within 30 days after written notice from the Company, pursuant to Section
3, of the intent to terminate the Executive's employment due to Disability;

 

5

--------------------------------------------------------------------------------

 

(ii) The Executive's retirement on or after Normal Retirement Date  pursuant to
the Company's Employees' Pension Plan; provided, however, that if the Executive
Separates from Service for Good Reason at such time of retirement, the
Executive's retirement shall be treated hereunder as a Separation from Service
for Good Reason and the Executive shall be entitled to the benefits provided in
Section 4 hereof;

(iii) The Executive's Separation from Service for Cause. For the purposes
hereof, "Cause" shall be defined as (A) a felony conviction of the Executive or
the failure of the Executive to contest prosecution for a felony, (B) the
Executive's gross and willful misconduct in connection with the performance of
the Executive's duties with the Company and/or its subsidiaries or (C) the
willful and continued failure of the Executive to substantially perform the
Executive's duties with the Company (or any successor thereto) after a written
demand from the Company's internal Executive Committee, any successor or similar
internal management committee or, absent any such committee, its Chief Executive
Officer (such committee, or the Chief Executive Officer, being the "Notifying
Party") for substantial performance which specifically identifies the manner in
which the Notifying Party believes that the Executive has not performed the
Executive's duties with the Company, any of which is directly and materially
harmful to the business or reputation of the Company or any subsidiary or
affiliate. Notwithstanding the foregoing, the Executive shall not be deemed to
have Separated from Service for "Cause" hereunder unless and until the Executive
shall have been afforded, after reasonable notice, an opportunity to appear,
together with counsel (if the Executive chooses to have counsel present), before
the Notifying Party, if the Notifying Party is a committee, or in the event that
the Notifying Party is the Chief Executive Officer, the three most highly
compensated senior executive officers of the Company, not including the Chief
Executive Officer (such Notifying Party or the three senior executive officers,
as the case may be, being the "Hearing Party"), and after such hearing there
shall have been delivered to the Executive a written determination by the
Hearing Party that, in the good faith opinion of the Hearing Party the Executive
shall have been Separated from Service for "Cause" as herein defined and
specifying the particulars thereof in detail.Nothing herein will limit the right
of the Executive or the Executive's beneficiaries to contest the validity or
propriety of any such determination. This Section 2(c) shall not preclude the
payment of any amounts otherwise payable to the Executive under any of the
Company's employee benefit plans, pension plans, stock plans, programs and
arrangements.

(d) A Separation from Service initiated by the Company without Cause or by the
Executive for an event that would constitute Good Reason following a Change in
Control that occurs, in either event, prior to a Change in Control, but occurs
(i) not more than 180 days prior to the date on which a Change in Control occurs
and (ii) (x) at the request of a third party who has indicated an intention or
taken steps reasonably calculated to effect a Change in Control or (y) otherwise
arose in connection with, or in anticipation of, a Change in Control, shall be
deemed to be a Separation from Service without Cause within the first 24 months
after a Change in Control for purposes of this Agreement and

 

6

--------------------------------------------------------------------------------

 

the date of such Change in Control shall be deemed to be the date immediately
preceding the date the Executive's Separation from Service.

3. Notice of Termination.

Any Separation from Service as contemplated by Section 2 shall be communicated
by written "Notice of Separation" to the other party hereto.  Any "Notice of
Separation" shall (i) indicate the effective date of the Separation from
Service, which shall not be less than 30 days or more than 60 days after the
date the Notice of Separation is delivered (the "Separation Date"), (ii) cite
the specific provision in this Agreement relied upon, and (iii) except for a
Separation from Service pursuant to Section 2(d), shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
Separation from Service including, if applicable, the failure by the Company,
after provision of written notice by the Executive, to effect a remedy pursuant
to the final clause of Section 2(b)(ii) or 2(b)(v).

4. Benefits upon Separation from Service.

Subject to the conditions set forth in Section 2, the following benefits shall
be paid or provided to the Executive:

(a) Compensation.

The Company shall pay to the Executive two times the sum of (i) "Base Pay",
which shall be an amount equal to the greater of (A) the Executive's rate of
annual base salary (prior to any deferrals) on the date of the Executive's
Separation from Service, or (B) the Executive's rate of annual base salary
(prior to any deferrals) immediately prior to the Change in Control, plus (ii)
"Incentive Pay", which shall be an amount equal to the greater of (X) the target
annual bonus payable to the Executive under the Company's incentive compensation
plan or any other annual bonus plan for the fiscal year of the Company in which
the Change in Control occurred or (Y) the highest annual bonus earned by the
Executive under the Company's incentive compensation plan or any other annual
bonus plan (whether paid currently or on a deferred basis) during the three
fiscal years of the Company immediately preceding the fiscal year of the Company
in which the Change in Control occurred. In addition, the Executive shall
receive a pro rata portion of the target bonus for the fiscal year in which the
Executive's termination of employment occurs.

The amount payable under Section 4(a) shall be paid to the Executive in a lump
sum payment by the 60th day following the date of the Executive's Separation
from Service.  Notwithstanding the foregoing, payment of such amounts may not be
made to a Key Employee (as defined in Section 4(g)) upon a Separation from
Service before the date which is six months after the date of the Key Employee's
Separation from Service (or, if earlier, the date of death of the Key
Employee).  Any payments that would otherwise be made during this period of
delay shall be accumulated and paid on the first day of the

 

7

--------------------------------------------------------------------------------

 

seventh month following the date of the Executive’s Separation from Service (or,
if earlier, the first day of the month after the Participant’s death).  

In the event payment of the amount payable under Section 4(a) is delayed for six
months pursuant to the immediately preceding paragraph, the Company shall as
soon as administratively practicable following the date of the Executive’s
Separation from Service (i) establish an irrevocable grantor trust of which the
Company is the grantor, and a bank or trust company reasonably acceptable to the
Executive is the trustee (the "Grantor Trust"), and (ii) contribute to the
Grantor Trust the full such amount payable under Section 4(a).  The Grantor
Trust shall be a "rabbi trust," the assets of which shall be used solely for the
purpose of satisfying the Company’s obligations under Section 4(a) of this
Agreement; provided, however, that such assets shall be subject to the claims of
the Company’s general creditors in the event of the Company’s bankruptcy (or
similar insolvency proceeding), and the Grantor Trust shall not cause any amount
payable under this Agreement to be funded for tax purposes.  

(b) Welfare Benefits.

For a period of 24 months following the date of the Executive's Separation from
Service (the "Continuation Period"), the Company shall arrange to provide the
Executive with benefits (the "Employee Benefits"), including travel accident,
major medical, dental care and other welfare benefit programs, substantially
similar to those in effect immediately prior to the Change in Control, or, if
greater, to those that the Executive was receiving or entitled to receive
immediately prior to the date of the Executive's Separation from Service (or, if
greater, immediately prior to the reduction, termination, or denial described in
Section 2(b)(ii)(D)). If and to the extent that any benefit described in this
Section 4(b) is not or cannot be paid or provided under any policy, plan,
program or arrangement of the Company or any subsidiary, as the case may be,
then the Company will itself pay or provide for the payment to the Executive,
the Executive's dependents and beneficiaries of such Employee Benefits along
with, in the case of any benefit which is subject to tax because it is not or
cannot be paid or provided under any such policy, plan, program or arrangement
of the Company or any subsidiary, an additional amount such that after payment
by the Executive, or the Executive's dependents or beneficiaries, as the case
may be, of all taxes so imposed, the recipient retains an amount equal to such
taxes. Employee Benefits otherwise receivable by the Executive pursuant to this
Section 4(b) will be reduced to the extent comparable welfare benefits are
actually received by the Executive from another employer during the Continuation
Period, and any such benefits actually received by the Executive shall be
reported by the Executive to the Company. In addition, the Executive shall
receive additional age and service credit for the Continuation Period for
purposes of the Executive's eligibility to receive any retiree medical benefits.

To the extent the continuation of the Employee Benefits under this Section 4(b)
is, or ever becomes, taxable to the Executive and to the extent the Employee
Benefits that are medical benefits continue beyond the period in which the
Executive would be entitled

 

8

--------------------------------------------------------------------------------

 

(or would, but for this Agreement, be entitled) to continuation coverage under a
group health plan of the Company under Code section 4980B (COBRA) if the
Executive elected such coverage and paid the applicable premiums, the Company
shall administer such continuation of coverage consistent with the following
additional requirements as set forth in Treas. Reg. § 1.409A-3(i)(1)(iv):  

(i) The Executive’s eligibility for Employee Benefits in one year shall not
affect the Executive’s eligibility for Employee Benefits in any other year;

(ii) Any reimbursement of eligible expenses will be made on or before the last
day of the year following the year in which the expense was incurred; and

(iii) Executive’s right to Employee Benefits shall not be subject to liquidation
or exchange for another benefit.  

In the event the preceding sentence applies and the Executive is a Key Employee
(as defined in Section 4(g)), provision of Employee Benefits after the COBRA
period shall commence on the first day of the seventh month following the date
of the Executive’s Separation from Service (or, if earlier, the first day of the
month after the Executive’s death).

(c) Retirement Benefits.

The Executive shall be deemed to be completely vested in the Executive's
currently accrued benefits under the Company's Employees' Pension Plan and the
Company's Pension Restoration Plan or other supplemental pension plan ("SERP")
in effect as of the date of the Change in Control (collectively, the "Plans"),
regardless of the Executive's actual vesting service credit thereunder. In
addition, the Executive shall be deemed to earn age and service credit for
benefit calculation purposes thereunder for the Continuation Period. The
additional retirement benefits to be paid pursuant to the Plans shall be
calculated as though the Executive's compensation rate for the years during the
Continuation Period equaled the sum of Base Pay plus Incentive Pay. Any benefits
payable pursuant to this Section 4(c) that are not payable out of the Plans for
any reason (including but not limited to any applicable benefit limitations
under the Employee Retirement Income Security Act of 1974, as amended, or any
restrictions relating to the qualification of the Company's Employees' Pension
Plan under Section 401(a) of the Internal Revenue Code of 1986, as amended (the
"Code")) shall be paid directly by the Company out of its general assets at the
time and form in which such benefits would have been payable under the
applicable Plan.

(d) Stock Based Compensation Plans.

(i) Any issued and outstanding stock options shall vest and become exercisable
on the date of the Executive's Separation from Service (to the extent they have
not already become vested and exercisable) and any other stock-based awards
under any compensation plan or program maintained by the Company (including,
without

 

9

--------------------------------------------------------------------------------

 

limitation, awards of restricted stock and book value appreciation units) and
the  Executive's rights thereunder shall vest on the date of the Executive's
Separation from Service (to the extent they have not already vested) and any
performance criteria under any such compensation plan or program shall be deemed
met at target as of the date of the Executive's Separation from Service.

(ii) If and to the extent that any benefit or entitlement (or portion thereof)
described in paragraph (i) above is not able to be implemented by the Company
under the then applicable terms of any plan, program or award agreement
applicable to the Executive, to the extent permitted by Code section 409A, the
Company shall pay to the Executive cash and/or other property (including,
without limitation, common stock of the Company or any successor thereto) with a
value, as determined by the Board, equal to the value of any such option, award
or other entitlement (or portion thereof) that the Executive was not able to
receive under paragraph (i) above, such payment shall be made upon the date
provided in Section 4(a) following the Executive's  Separation from Service and
such payment shall be in full satisfaction of the option, award or other
entitlement (or portion thereof) to which such payment relates.

(e) Defined Contribution Deferred Compensation Plans.

The Company shall pay to the Executive all other amounts of tax-qualified and
nonqualified deferred compensation accrued or earned by the Executive through
the date of the Executive's Separation from Service, and amounts otherwise owing
under the then existing plans and policies of the Company, other than those
amounts described in Section 4(c), including but not limited to, all amounts of
compensation previously deferred by the Executive (together with any accrued
interest or other earnings thereon) and not yet paid by the Company, under the
terms and conditions and time and form of payment of the underlying applicable
arrangements, plans or policies of the Company.

(f) Outplacement Services.

If so requested by the Executive, reasonable outplacement services shall be
provided to the Executive by a professional outplacement firm or provider
selected by the Executive that is reasonably acceptable to the Company at a cost
to the Company not in excess of $30,000; provided, however, that such reasonable
outplacement expenses must be incurred on or before the last day of the second
year following, and payment of such expenses is actually made before the last
day of the second year following, the year in which the Executive's Separation
from Service occurred.

(g) Key Employee.

For purposes of this Section 4, the term "Key Employee" means an employee
treated as a "specified employee" as of his Separation from Service under Code
section 409A(a)(2)(B)(i), i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of the Company or its affiliates
if the Company’s or its affiliate's

 

10

--------------------------------------------------------------------------------

 

stock is publicly traded on an established securities market or otherwise.  Key
Employees shall be determined in accordance with Code section 409A using a
December 31 identification date.  A listing of Key Employees as of an
identification date shall be effective for the 12-month period beginning on the
April 1 following the identification date.

5. Golden Parachute Provisions.

(a) Notwithstanding any provision of this Agreement to the contrary, in the
event that any amount or benefit to be paid or provided under this Agreement or
otherwise to the Executive constitutes a "parachute payment" within the meaning
of Section 280G of the Code, and but for this provision, would be subject to the
excise tax imposed by Section 4999 of the Code (such tax or taxes, together with
any equivalent state or local excise taxes and any interest and penalties, being
hereafter collectively referred to as the "Excise Tax"), then the totality of
those amounts shall be either: (a) delivered to the Executive in full, or (b)
delivered to the Executive as to such lesser extent which would result in no
portion of such payments and benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income and employment taxes and the Excise Tax, results in the receipt by
the Executive on an after-tax basis, of the greatest amount of such payments and
benefits, notwithstanding that all or some portion of such amount may be taxable
under Section 4999 of the Code.  Any reduction of any amount required by this
provision shall occur in the following order: (1) reduction of cash payments to
the Executive under this Agreement or otherwise; (2) reduction of vesting
acceleration of stock options or other stock-based awards under this Agreement
or otherwise; and (3) reduction of other benefits paid or provided to the
Executive.  If two or more stock options or other stock-based awards are granted
on the same date, each option or award will be reduced on a pro rata basis
(dollar-for-dollar).

(b) Unless the Company and the Executive otherwise agree, any determination
required under this Section 5 shall be made in writing by the Company’s outside
auditors immediately prior to the Change in Control (the "Accounting Firm"),
whose determination shall be conclusive and binding upon the Executive and the
Company for all purposes.  

(c) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 5(b).

(d) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Section 5(b) shall be
borne by the Company.

 

11

--------------------------------------------------------------------------------

 

6. No Mitigation Obligation; Obligations Absolute.

The payment of the severance compensation by the Company to the Executive in
accordance with the terms of this Agreement is hereby acknowledged by the
Company to be reasonable, and the Executive will not be required to mitigate the
amount of any payment or other benefit provided in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of the Executive hereunder or otherwise, except
as expressly provided in the second to last sentence of Section 4(b). The
obligations of the Company to make the payments and provide the benefits
provided herein to the Executive are absolute and unconditional and may not be
reduced under any circumstances, including without limitation any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or any third party at any time.

7. Legal Fees and Expenses.

It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of the Executive's rights under this Agreement by
litigation or otherwise because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Executive hereunder.
Accordingly, if, following a Change in Control, it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, the Executive any or all of the benefits provided or intended
to be provided to the Executive hereunder, the Company irrevocably authorizes
the Executive from time to time to retain counsel of the Executive's choice, at
the expense of the Company as hereafter provided, to advise and represent the
Executive in connection with any such interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to the Executive's
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Executive agree that a confidential relationship
shall exist between the Executive and such counsel. Without respect to whether
the Executive prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for all
reasonable attorneys' fees and related expenses incurred by the Executive in
good faith in connection with any of the foregoing; provided, however, that the
Company shall have no obligation hereunder to pay any attorneys' fees or related
expenses with respect to any frivolous claims made by the Executive. Payments by
the Company shall be made in accordance with the rules immediately below, upon
written request of the Executive which must be accompanied by such evidence of
eligible fees and expenses as the Company may reasonably require.

 

12

--------------------------------------------------------------------------------

 

The Company shall administer such reimbursements consistent with the following
additional requirements as set forth in Treas. Reg. § 1.409A-3(i)(1)(iv):  

(i) The Executive’s eligibility for reimbursement of eligible legal fees and
expenses in one year shall not affect Executive’s eligibility for eligible legal
fees in any other year;

(ii) Any reimbursement of eligible legal fees and expenses shall be made on or
before the last day of the year following the year in which the expense was
incurred; and

(iii) The Executive’s right to the reimbursement of eligible legal fees and
expenses shall not be subject to liquidation or exchange for another benefit.  

8. Continuing Obligations.

The Executive hereby agrees that all documents, records, techniques, business
secrets and other information which have come into the Executive's possession
from time to time during the Executive's employment with the Company shall be
deemed to be confidential and proprietary to the Company and, except for
personal documents and records of the Executive, shall be returned to the
Company. The Executive further agrees to retain in confidence any confidential
information known to him concerning the Company and its subsidiaries and their
respective businesses so long as such information is not otherwise publicly
disclosed, except that Executive may disclose any such information required to
be disclosed in the normal course of the Executive's employment with the Company
or pursuant to any court order or other legal process or as necessary to enforce
the Executive's rights under this Agreement.

9. Successors.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of such successor entity to enter into such agreement prior to the
effective date of any such succession (or, if later, within three business days
after first receiving a written request for such agreement) shall constitute a
breach of this Agreement and shall entitle the Executive to terminate employment
pursuant to Section 2(a) (ii) and to receive the payments and benefits provided
under Section 4. As used in this Agreement, "Company" shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which executes and delivers the Agreement provided for in this Section
9 or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs,

 

13

--------------------------------------------------------------------------------

 

distributees, devisees and legatees. If the Executive dies while any amounts are
payable to him hereunder, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the Executive's
designee or, if there is no such designee, to the Executive's estate.

10. Notices.

For all purposes of this Agreement, all communications, including without
limitation notices, consents, requests or approvals, required or permitted to be
given hereunder will be in writing and will be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, or three business days after having been sent by a nationally
recognized overnight courier service such as FedEx, UPS, or Purolator, addressed
to the Company (to the attention of the Secretary of the Company, with a copy to
the General Counsel of the Company) at its principal executive office and to the
Executive at the Executive's principal residence, or to such other address as
any party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address shall be effective only upon receipt.

11. Governing Law.

THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

12. Miscellaneous.

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in a writing signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement (or in any
employment or other written agreement relating to the Executive).

Nothing expressed or implied in this Agreement will create any right or duty on
the part of the Company or the Executive to have the Executive remain in the
employment of the Company or any subsidiary prior to or following any Change in
Control. The Company may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes as the Company is required to withhold
pursuant to any law or government regulation or ruling. In the event that the
Company refuses or otherwise fails to make a payment when due and it is
ultimately decided that the Executive is entitled to such payment, such payment
shall be increased to reflect an interest factor, compounded annually, equal to
the prime rate in effect as of the date the payment was first due plus

 

14

--------------------------------------------------------------------------------

 

two points. For this purpose, the prime rate shall be based on the rate
identified by Chase Manhattan Bank as its prime rate.

13. Separability.

The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

14. Non-assignability.

This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or transfer this Agreement or any
rights or obligations hereunder, except as provided in Section 9. Without
limiting the foregoing, the Executive's right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer by the Executive contrary to this Section 14 the Company shall have no
liability to pay any amount so attempted to be assigned or transferred to any
person other than the Executive or, in the event of death, the Executive's
designated beneficiary or, in the absence of an effective beneficiary
designation, the Executive's estate.

15. Effectiveness; Term.

This Agreement will be effective and binding as of the date first above written
immediately upon its execution and shall continue in effect through the second
anniversary of such date; provided, however, that the term of this Agreement
shall automatically be extended for an additional day for each day that passes
so that there shall at any time be two years remaining in the term unless the
Company provides written notice to the Executive that it does not wish the term
of this Agreement to continue to be so extended, in which case the Agreement
shall terminate on the second anniversary of such notice if there has not been a
Change in Control prior to such second anniversary. In the event that a Change
in Control has occurred during the term of this Agreement, then this Agreement
shall continue to be effective until the second anniversary of such Change in
Control. Notwithstanding any other provision of this Agreement, if, prior to a
Change in Control, the Executive ceases for any reason to be an employee of the
Company and any subsidiary (other than a termination of employment pursuant to
Section 2(d) hereof), thereupon without further action the term of this
Agreement shall be deemed to have expired and this Agreement will immediately
terminate and be of no further effect. For purposes of this Section 15, the
Executive shall not be deemed to have ceased to be an employee of the Company
and any subsidiary by reason of the transfer of the Executive's employment
between the Company and any subsidiary, or among any subsidiaries.
Notwithstanding any provision of this Agreement to the contrary, the parties'
respective rights and obligations under Sections 4 through 9 will survive any
termination or expiration of this Agreement or the termination of the
Executive's employment following a Change in Control for any reason whatsoever.

 

15

--------------------------------------------------------------------------------

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

17. Prior Agreement. This Agreement supersedes and terminates any and all prior
similar agreements by and among Company (and/or a subsidiary) and the Executive.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.

 

 

 

HESS CORPORATION

 

 

 

/s/ Michael R. Turner

 

By:

 

/s/ John B. Hess

 

Michael R. Turner

 

 

Name:

 

 

John B. Hess

 

 

 

Title:

 

 

Chief Executive Officer

 

 

16